Civil action to recover value of collateral sold and proceeds used to pay the note with which it was hypothecated, and part of residue applied on a different obligation.
There was a verdict for the defendant upon which judgment was tendered. His Honor set the verdict aside in his discretion and ordered a new trial. Defendant appeals, assigning error in the admission of evidence and failure to nonsuit.
The questions sought to be presented are not properly before us. Thomasv. Carteret, 180 N.C. 109, 104 S.E. 75.
So long as the matter was in fieri, the keeping of the verdict resided in the breast of the judge, and he was at liberty, at any time during the term, in the exercise of a sound discretion, to set it aside and to award a new trial, from which ruling no appeal lies. C. S., 591; Goodman v.Goodman, 201 N.C. 794, 161 S.E. 688; Welch v. Hardware House, 202 N.C. 642,163 S.E. 801; Smith v. Matthews, ante, 218; Bank v. Sanders,post, . . . . (Per curiam case.)
Appeal dismissed.